Citation Nr: 1517319	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-18 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1953 to October 1956 and from January 1957 to October 1979, with confirmed service in the Republic of Vietnam.  The Veteran died in November 2010.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Detroit, Michigan.

The record before the Board consists of the paper claims file and electronic records in Virtual VA.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

2.  The Veteran died in November 2010; coronary artery disease was a contributory cause of his death.


CONCLUSION OF LAW

The criteria for service connection for cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the appellant has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate her entitlement to service connection for cause of the Veteran's death.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Death and indemnity compensation benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2014).  Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, or along the Korean DMZ between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a) (6).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops ischemic heart disease to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. § 3.102.  

Factual Background and Analysis

The certificate of death indicates that the Veteran died in November 2010.  The immediate cause of death was respiratory failure and end stage pulmonary fibrosis with coronary artery disease listed as a condition contributing to death but not resulting in the underlying cause.

The Veteran was not service connected for any disability at the time of his death.  A certificate of appreciation issued by the Air Force confirms his service in the Republic of Vietnam from October 1965 to October 1966.  

The appellant contends that coronary artery disease was a contributory cause of the Veteran's death.      

In July 2011 a VA physician opined that it is less likely than not that the coronary artery disease substantially or materially contributed to the Veteran's death, combined to cause death, or aided or lent assistance to the production of death.  The physician noted that the Veteran's private medical records indicated that his coronary artery disease had been chronic and stable since 2001.  The physician concluded that the Veteran's death was due to respiratory failure from severe end stage pulmonary fibrosis that was not related to coronary artery disease.

In an October 2011 statement, the medical examiner who prepared the Veteran's certificate of death stated that he reviewed his notes related to the preparation of the Veteran's death certificate and noted a discharge summary from the Veteran's terminal physician that reported the Veteran declined rapidly due to pulmonary fibrosis and that they believed "his true cause of death was his overwhelming pulmonary fibrosis and advancement of that disease, his coronary artery disease, hyperlipidemia . . . ."  Dr. J.G. reported that he listed coronary artery disease as a significant condition contributing to death and opined that coronary artery disease contributed to the Veteran's death.  He explained that he listed coronary artery disease as a contributing condition not resulting in the underlying cause because pulmonary fibrosis was not caused by coronary artery disease.  He also stated that he would be willing to provide a further explanation to VA if requested to do so.  The record does not reflect that the RO requested any further clarification from the medical examiner.

In a December 2013 statement, the appellant's representative contended that the Veteran was materially less capable of resisting the fatal disease due to his coronary artery disease.

In the Board's opinion, the above evidence supporting a finding that the Veteran's coronary artery disease contributed substantially or materially to the cause of the Veteran's death is at least in equipoise with that against such a finding.  Dr. J.G.'s October 2011 statement adequately explains why he certified that the Veteran's coronary artery disease contributed to his death.  It is apparent that Dr. J.G.'s certification was based upon a review of pertinent records and his medical expertise.  The Board acknowledges that the July 2011 VA opinion is against the claim.  However, the Board has not found the opinion to be more persuasive than the opinions of the medical examiner who prepared the Veteran's death certificate or the physician who treated the Veteran's terminal symptoms and were aware of his pertinent medical history.

Accordingly, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


